Title: Sunday June 20 1784.
From: Adams, Abigail
To: 


       Embarked on Board the ship Active Capt. Lyde commander, with my daughter and 2 servants for London. To go back to the painfull Scenes I endured in taking leave of my Friends and Neighbours will but excite them over again. Suffice it to say that I left my own House the 18 of June. Truly a house of mourning; full of my Neighbours. Not of unmeaning complimenters, but the Honest yeomanary, their wifes and daughters like a funeral procession, all come to wish me well and to pray for a speedy return.—Good Heaven, what were my sensations? Heitherto I had fortified my mind. Knowing I had to act my little part alone, I had possessd myself with calmness, but this was too much for me, so I shook them by the hand mingling my tears with theirs, and left them. I had after this to bid my neices, adieu. And then another scene still more afflictive, an aged Parent from whom I had kept the day of my departure a secret knowing the agony she would be in. 1 calld at her door. As soon as the good old Lady beheld me, the tears rolled down her aged cheek, and she cried out O! why did you not tell me you was going so soon? Fatal day! I take my last leave; I shall never see you again. Carry my last blessing to my son.—I was obliged to leave her in an agony of distress, myself in no less. My good Sister Cranch who accompanied me to Town endeavourd to amuse me and to console me. I was glad to shut myself up the remainder of the day and to be denied to company. Saturday I had recoverd some from my fatigue and employed the day in writing to several of my Friends and in getting my baggage on Board. Several of the Passengers calld upon me, amongst whom was a Col. Norton from Marthas Vinyard a Member of our Senate, a grave sedate Man about 50 Years of age. A Mr. Green an english Gentleman who was Seceretary to Admiral Arbuthnot when he was at Charlestown, a high monarckacal man you may easily discover but he behaves like a Gentleman. A Dr. Clark and Mr. Foster, Mr. Spear and a Capt. Mellicot make up the number of our male passengers. We have one Lady a name sake of mine, Mrs. Adams Daughter of the late Revd. Mr. Laurence of Lincoln whose Husband has been absent ever since the War, is a physician and setled abroad. A modest, amiable woman well educated with whom I had a passing acquaintance before I came on Board. Sunday at 12 oclock Mr. Foster sent his carriage for myself and daughter. We bid adieu to our Friends and were drove to Rows Wharf, from whence we allighted amidst an 100 Gentlemen who were upon the Wharf, to receive us. Mr. Smith handed me from the Carriage and I hastned into the ship from amidst the throng. The ship was soon under sail and we went of with a fine wind. About 2 oclock we reachd the light when the Capt. sent word to all the Ladies to put on their Sea cloaths and prepare for sickness. We had only time to follow his directions before we found ourselves all sick. To those who have never been at Sea or experienced this disspiriting malady tis impossible to discribe it, the Nausia arising from the smell of the Ship, the continual rolling, tossing and tumbling contribute to keep up this Disorder, and when once it seazeis a person it levels Sex and condition. My Servant Man was very attentive the first day, not sick at all, made our beds and did what I should not have put him upon in any other Situation for my maid was wholy useless and the sickest of either. Monday morning very fogy every Body on Board Sick except the Dr. and 3 or 4 old sea men. My Servant as bad as any. I was obliged to send a petition to the Capt. to release to me Jobe Feild whose place on board the ship I had procured for him. He came and amply supplied the others place. Handy, attentive, obligeing and kind, an excellent Nurse, we all prized him. He continued untill tuesday when we had a fine mor’g. Our sickness abated and we went upon Deck, beheld the vast and boundless ocean before us with astonishment, and wonder. How great, how Excellent, how stupendous He who formed, governs, and directs it.
       